—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Barasch, J.), rendered March 23, 1994, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily issues to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
Contrary to the defendant’s contention, the prosecutor did not run afoul of Brady v Maryland (373 US 83) by redacting *494from the District Attorney’s "scratch” notes the comment that there was "insufficient evidence at this time to arrest Al” for the murder (see, People v Williams, 181 AD2d 929). The information was not exculpatory as to the defendant and, in any event, the defense knew prior to trial that the police had questioned and released this witness (see, People v Fein, 18 NY2d 162; People v King, 79 AD2d 992).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Bracken, J. P., Ritter, Santucci ánd Altman, JJ., concur.